THIRD DIVISION
                              DILLARD, P. J.,
                           GOBEIL and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 17, 2019




In the Court of Appeals of Georgia
 A19A1359. THE STATE v. DEAN.

      DILLARD, Presiding Judge.

      The State appeals the Superior Court of Fulton County’s decision to transfer

this case against Ghohaun Dean to juvenile court. Specifically, the State argues that

the superior court erred in (1) its application of OCGA § 15-11-560 and OCGA § 15-

11-562 by making clearly erroneous factual findings, and (2) failing to properly

weigh all of the factors it was required to consider under OCGA § 15-11-562.

Because we agree with the State that the superior court made an unsupported factual

finding as to one of the transfer factors or failed to fully consider that factor, we

vacate and remand for additional proceedings consistent with this opinion.
      The record shows that on February 28, 2018, Dean was indicted1 on one count

of aggravated sodomy2 and one count of sexual battery of a child under the age of 16.3

The indictment alleged that Dean committed aggravated sodomy by performing a

“sexual act involving [his] sexual organ and the anus of [the alleged victim], a child

under ten (10) years of age, by penetrating her anus with his male sex organ[,]” and

sexual battery by making “physical contact with the buttocks of the body of [the

alleged victim], a child under the age of 16 years, without her consent.” These acts

were allegedly committed in August and September of 2017, respectively.

      According to the arrest affidavit, the above incidents occurred when Dean was

14 years old and the alleged victim, A. D., was two years old. At the time, Dean was

staying overnight at his grandmother’s house with his two brothers. A. D. is a sister

to Dean’s two brothers, but she and Dean have no biological connection. Dean

allegedly committed aggravated sodomy when A. D. was sleeping alone while her

father was at work. The next morning, when A. D.’s father changed her diaper, she


      1
        Dean was previously indicted on these same charges in October 2017, but was
reindicted in February 2018 to reflect the preferred spelling of his name. The prior
indictment was nolle prossed.
      2
          OCGA § 16-6-2 (A) (2).
      3
          OCGA § 16-6-22.1 (D).

                                          2
whimpered, and he found what appeared to be blood and semen in the diaper. A

subsequent medical examination confirmed that A. D.’s anus sustained tearing and

lacerations, indicating that she had been sodomized by someone. After receiving

stitches and spending several days in the hospital, A. D. went to stay with her mother,

to whom she confided that Dean hurt her.

      Following the indictment, Dean moved to transfer his case from superior court

to juvenile court. Dean argued that—due to a history of mental health and emotional

problems, including a learning disability and having lower cognitive function—he

“should not be held to the accountability that is inherent in the prosecution of

juveniles in [s]uperior [c]ourt.” And prior to ruling on the motion, the superior court

ordered pretrial services to prepare a transfer report, which was to contain additional

information it could use to decide whether to grant Dean’s motion. Then, following

a series of hearings on the matter, on June 16, 2018, the superior court transferred the

action to juvenile court. This appeal by the State follows.4

      1. The State argues that the superior court erred in its application of OCGA §

15-11-560 and OCGA § 15-11-562 by making clearly erroneous factual findings.

      4
       The State is entitled to directly appeal in cases such as this one. See OCGA
§ 15-11-560 (e) (“Any such transfer shall be appealable by the State of Georgia
pursuant to Code Section 5-7-1.”).

                                           3
       Our Juvenile Code provides that juvenile courts, with limited exception,

       have concurrent jurisdiction with the superior court over a child who is
       alleged to have committed a delinquent act which would be considered
       a crime if tried in a superior court and for which an adult may be
       punished by loss of life, imprisonment for life without possibility of
       parole, or confinement for life in a penal institution.5


The exception to this concurrent jurisdiction provides that superior courts have

“exclusive original jurisdiction over the trial of any child 13 to 17 years of age who

is alleged to have committed” murder, murder in the second degree, voluntary

manslaughter, rape, aggravated sodomy, aggravated child molestation, aggravated

sexual battery, armed robbery with a firearm, aggravated assault upon a public safety

officer that is committed using a firearm, and aggravated battery upon a public safety

officer.6

       Notwithstanding the exclusive original jurisdiction of superior courts over

these types of juvenile cases, a superior court is authorized to transfer some of them




       5
           OCGA § 15-11-560 (a).
       6
           OCGA § 15-11-560 (b).

                                           4
to juvenile court7—i.e., those involving voluntary manslaughter, aggravated sodomy,

aggravated child molestation, aggravated sexual battery, and aggravated assault and

battery on a public safety officer.8 But before ordering such a transfer, the superior

court must first consider—but is not limited to considering—the following criteria:

      (1) [t]he age of such child; (2) [t]he seriousness of the alleged offense,
      especially if personal injury resulted; (3) [w]hether the protection of the
      community requires transfer of jurisdiction; (4) [w]hether the alleged
      offense involved violence or was committed in an aggressive or
      premeditated manner; (5) [t]he impact of the alleged offense on the
      alleged victim, including the permanence of any physical or emotional
      injury sustained, health care expenses incurred, and lost earnings
      suffered; (6) [t]he culpability of such child including such child’s level
      of planning and participation in the alleged offense; (7) [w]hether the
      alleged offense is a part of a repetitive pattern of offenses which
      indicates that such child may be beyond rehabilitation in the juvenile
      justice system; (8) [t]he record and history of such child, including


      7
         OCGA § 15-11-560 (e) (“After indictment, the superior court may after
investigation transfer to the juvenile court any case involving a child 13 to 17 years
of age alleged to have committed any act described in paragraph (3), (5), (6), (7), (9),
or (10) of subsection (b) of this Code section. In considering the transfer of such case,
the court shall consider the criteria set forth in Code Section 15-11-562. Any such
transfer shall be appealable by the State of Georgia pursuant to Code Section 5-7-1.
Upon such a transfer by the superior court, jurisdiction shall vest in the juvenile court
and jurisdiction of the superior court shall terminate.”).
      8
          See OCGA § 15-11-560 (e); OCGA § 15-11-562 (a).

                                           5
      experience with the juvenile justice system, other courts, supervision,
      commitments to juvenile institutions, and other placements; (9) [t]he
      sophistication and maturity of such child as determined by consideration
      of his or her home and environmental situation, emotional condition,
      and pattern of living; (10) [t]he program and facilities available to the
      juvenile court in considering disposition; and (11) [w]hether or not a
      child can benefit from the treatment or rehabilitative programs available
      to the juvenile court.9


      The State argues that the superior court erred in its application of the foregoing

statutes by making erroneous factual findings in support of its decision to transfer

Dean’s case from superior court to juvenile court. In reviewing a superior court’s

decision to transfer jurisdiction, “the function of this Court is limited to ascertaining

whether there was some evidence to support the [superior] court’s determination, and

absent an abuse of discretion, we will affirm the order transferring jurisdiction.”10

      The State specifically takes issue with the superior court’s conclusions that (1)

the alleged victim had made a full recovery, and (2) Dean would benefit from



      9
          OCGA § 15-11-562 (a) (1)-(11).
      10
        In the Interest of K. S., 348 Ga. App. 440, 441 (823 SE2d 536) (2019)
(punctuation omitted); accord In the Interest of T. S., 336 Ga. App. 352, 352-53 (785
SE2d 32) (2016); In the Interest D. C., 303 Ga. App. 395, 395 (1) (693 SE2d 596)
(2010).

                                           6
proceeding in the juvenile justice system. We will consider both of these findings in

turn.

        (a) The Victim’s Recovery. The State contends that no facts were presented

during the superior court’s consideration of the motion to transfer to support its

finding that A. D. “has apparently recovered.” The State acknowledges that its

representative at one of the hearings on the motion characterized A. D. as having no

permanent physical injuries, but argues that the testimony presented by a physician

who examined A. D. did not support a finding that the child had fully recovered.

Specifically, the physician testified that A. D.’s initial injuries were among the most

severe he had ever observed. And at the time of a reexamination a few weeks after the

incident, the physician noted that A. D. had “improved,” but her mother and

grandmother reported that the child was still having difficulties with and exerting

resistance to being bathed or changed. A. D. also resisted the follow-up examination.

The State later argued that the child’s resistance to being bathed or changed was

evidence of an ongoing emotional injury.

        On appeal, the State maintains that the superior court entirely disregarded the

potential psychological injury inflicted upon A. D. when it only asked the assistant

district attorney if the child had any permanent physical injuries, and specifically

                                           7
noted that it was “not talking about psychological injuries.”11 Indeed, in its order

granting the motion to transfer, the superior court concluded that A. D. “suffered no

permanent physical injuries.” The court also noted that A. D. “received a few weeks

of counseling immediately following the incident” but her “mother elected to

discontinue the counseling.” And in the transfer report created by pretrial services at

the superior court’s request, the pretrial officer indicated that she had spoken to A.

D.’s mother, who informed her that the child “still randomly mentions the incident

and that counseling had occurred for a few weeks initially, but [she] discontinued due

to [A. D.] not participating at a level that seemed helpful at that time.”

      It appears, then, that A. D. has sustained ongoing psychological injuries, and

the superior court’s findings of fact and comments on the record suggest that it only

considered the permanence of physical injuries when making its decision. Suffice it

to say, to the extent that the court concluded that A. D. had “apparently recovered,”

the record evidence of psychological recovery appears to be far more nuanced. And

as a result of the court’s failure to reach a conclusion on this particular aspect of the

question of permanent injuries, we vacate this portion of its order and remand for

      11
        To this specific question, the State responded that there were no “permanent
physical injur[ies],” and the injuries that remained after the incident had been treated
with no other physical injuries “to this day.”

                                           8
additional findings of fact as to the potential evidence of ongoing psychological or

emotional injury to A. D. In doing so, the court is to consider the “impact of the

alleged offense on the alleged victim, including the permanence of any physical or

emotional injury sustained, health care expenses incurred, and lost earnings

suffered.”12

      (b) Benefit of Proceeding in Juvenile Justice System. The State further argues

that the superior court made unsupported findings of fact that Dean would be better

served by the services available in the juvenile justice system. In particular, the State

takes issue with the portion of the superior court’s order that concludes as follows:

      [T]he Defendant will have access to services and programs that are age
      appropriate and provided in an environment with similarly situated
      peers. . . His lack of behavioral issues in custody and positive view of
      school suggest to the Court that the Defendant could derive some benefit
      from the options available in the juvenile setting.


But as Dean points out, there is some evidentiary support for this finding in the

pretrial services transfer report, which noted that Dean was progressing in school and

exhibiting no behavioral issues. This same report also contemplated the possible

outcomes and treatment options that would be available if the case proceeded in the

      12
           OCGA § 15-11-562 (a) (5) (emphasis supplied).

                                           9
juvenile court as opposed to the superior court. Accordingly, contrary to the State’s

contentions, this finding by the superior court is not wholly without evidentiary

support in the record.13

      2. Next, the State maintains that the superior court erred by failing to properly

weigh all of the factors it was required to consider under OCGA § 15-11-562 prior

to deciding to transfer the case to juvenile court. The State argues that the court’s

order contains no consideration of three factors, specifically: (1) whether protection

of the community requires transfer, (2) whether the alleged offense involved violence

or was committed in an aggressive or premeditated manner, and (3) the child

defendant’s culpability, including the level of planning and participation in the

alleged offense. We will address each of these factors in turn.




      13
          See In the Interest of J. M. S., 334 Ga. App. 142, 143 (1) (778 SE2d 391)
(2015) (“[T]he function of this Court is limited to ascertaining whether there was
some evidence to support the juvenile court’s determination [to transfer], and absent
an abuse of discretion, we will affirm the order transferring jurisdiction.”
(punctuation omitted)), overruled on other grounds by In the Interest of J. H., 340 Ga.
App. 733 (797 SE2d 185) (2017); In the Interest of D. M., 299 Ga. App. 586, 586-87
(683 SE2d 130) (2009) (“On appeal, the function of this court is limited to
ascertaining whether there was some evidence to support the juvenile court’s
determination, and absent an abuse of discretion, we will affirm the order transferring
jurisdiction.” (punctuation omitted)).

                                          10
      (a) Protection of the Community. The State asserts that the superior court’s

only reference to the protection of the community is “an offhand note” that Dean’s

incarceration is “unlikely to lead to a positive outcome for the community,” and that

the court only considered this in terms of Dean’s rehabilitation. But the superior

court’s full finding is as follows:

      If the Defendant is convicted and sentenced to the minimum sentence
      authorized in the superior court[,] he will be almost 40 years old when
      he is released. Given his personal history, susceptibility to peer
      influences and low intellectual functioning, the Court finds that such an
      outcome is unlikely to result in rehabilitation of the Defendant and is
      unlikely to lead to a positive outcome for the community or society.


      As made clear by the context of the superior court’s finding, the court was

considering the protection of the community in the future should Dean be tried in

superior court, incarcerated with adults, and released at nearly 40 years old. And the

record reflects that Dean has borderline intellectual functioning, a troubled history

experiencing and witnessing violence and neglect as a young child, grew up with

little to no positive influences in his immediate family, and is susceptible to negative

peer influence. Thus, in considering whether the “protection of the community




                                          11
require[d] transfer of jurisdiction,”14 the court concluded that the future protection of

the community required transfer of the case. Accordingly, we cannot say that the

court wholly failed to consider the protection of the community, especially when the

court noted that it had considered, inter alia, the “relevant criteria set forth in OCGA

§ 15-11-562[.]”15

       (b) Violence and Aggression of the Alleged Offense. Once again, the superior

court noted that it considered the criteria set forth in OCGA § 15-11-562, and there

was testimony as to the extent of the injuries A. D. suffered in the alleged aggravated

sodomy. Indeed, at the hearing on the motion, the State argued that the seriousness

of A. D.’s injuries evinced that the act was both violent and aggressive.




       14
            OCGA § 15-11-562 (a) (3).
       15
         See In the Interest of K. S., 348 Ga. App. at 450 (3) (holding that juvenile
court did not err in its consideration of OCGA § 15-11-562 factors in ordering
transfer to superior court when “the juvenile court stated in its transfer order that it
had considered all of the statutory criteria in determining that transfer of . . . case was
appropriate” and the court’s findings of fact were supported by at least some evidence
in the record); In the Interest of T. S., 336 Ga. App. at 357-58 (2) (holding that the
“record, as a whole, reflects that the court engaged in the appropriate balancing test
in finding that a transfer was warranted in this case,” when court heard evidence as
to each required factor, including that gang activity “increased the danger to the
community”).

                                            12
      In the transfer order, the superior court noted that there was “no question that

the acts the Defendant is alleged to have committed were serious and caused grave

harm to the child victim at the time they were committed.” And given the evidence

presented as to the extent of A. D.’s injuries, the State’s argument regarding same,

and the superior court’s findings as to the harm caused and the seriousness of the

offense, the record demonstrates that the court considered the violence and aggression

of the alleged offense.16

      (c) The Alleged Defendant’s Culpability. Finally, the State argues that the

superior court failed to consider Dean’s level of planning and participation in the

alleged offense, but concedes that “no evidence was presented as to [Dean’s] level of

planning[.]” Nevertheless, the State asserts that, “there can be little doubt that [Dean]

alone chose to commit the crime” because “no evidence presented suggests others’

involvement.” But once again, the superior court asserted that it considered each of

the relevant factors in OCGA § 15-11-562 in its transfer order. Specifically, the court

recognized that there “were no witnesses” and that, despite also living with two other


      16
        See In the Interest of T. S., 336 Ga. App. at 358 (2) (“At the transfer hearings,
evidence was adduced as to each statutory factor, and the court heard argument as to
each factor.”). There was no evidence presented as to premeditation, which the State
acknowledges in its brief.

                                           13
male siblings, it was Dean who allegedly “anally penetrated [A. D.] while they were

both at their grandmother’s house.” The court also found that there “were multiple

males in the home with the child when the offense occurred,” but that Dean “was

identified as the alleged perpetrator based upon an audio recording captured by the

victim’s mother in which the child” stated that Dean hurt her. Thus, the court

considered that only Dean had been implicated in the alleged offense, i.e., that Dean

acted alone.17

      In sum, although the majority of the State’s contentions are unavailing, because

the superior court did not make complete findings of fact as to one factor (i.e., the

permanence of any psychological injury), we vacate and remand for additional

proceedings consistent with this opinion.

      Judgment vacated and case remanded with direction. Gobeil and Hodges, JJ.,

concur.




      17
        See In the Interest of T. S., 336 Ga. App. at 357 (2) (“At the transfer hearings,
evidence was adduced as to each statutory factor, and the court heard argument as to
each factor.”).

                                           14